 In the Matter of SCRIPTO MANUFACTURING COMPANYandFEDERALLABOR UNION No. 23803, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABORIn the Matterof SCRIPTOMANUFACTURINGCOMPANYandUNITEDSTEELWORKERSOF AMERICA, CIOCases Nos. 10-R-1567 and 10-R-1610, respectively.DecidedJanuary 7, 19.46Mr. Ernest P. Rogers,of Atlanta, Ga., for the Company.Miss Carmen LuciaandMr. TV. Paul Smart,both of Atlanta, Ga.,for the AFL.Messrs. R. E. ThomasandOscar R. Thomas,of Atlanta, Ga., forthe CIO.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Federal Labor Union No. 23803, affil-iated with the American Federation of Labor, herein called the AFL,'and by United Steelworkers of America, CIO, herein called the CIO,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Scripto Manufacturing Company,Atlanta, Georgia, herein called the Company, the National LaborRelations Board provided for air appropriate hearing upon due noticebefore Paul S. Kuelthau, Trial Examiner.The hearing was heldat Atlanta, Georgia, on September 11, 1945.The Company, the AFL,and the CIO appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.The name of the AFL, although described in the petition as "American Federation ofLabor," was amended at the hearing to include the name of the Federal localhereinabovereferred to65 N. L R. B., No. 45.222 SCRIPTO MANUFACTURING COMPANY223Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYScripto Manufacturing Company, a Georgia corporation, is engagedin the manufacture of pencils at Atlanta, Georgia.During an averageyear, the Company's purchases of raw materials and supplies exceed$300,000 in value, of which 90 percent is shipped to it from points out-side the State of Georgia.The sales of the Company during an aver-age year exceed $650,000 in value, of which 90 percent represents ship-ments to points outside the State of Georgia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 23803 is a labor organization, affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.United Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL or theCIO as the exclusive bargaining representative of certain employeesof the Company, unless and until certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, together with a statement by the Trial Examiner, indicates thatthe AFL and the CIO each represents a substantial number of employ-ees in the unit hereinafter found appropriate?We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the AFL hadsubmitted 265 cards from among 215employeesin theunit claimed appropriate by the AFL, and that the cards are dated be-tween May 1944 and August 1, 1945, including 3 undated , and that the CIO had sub-mitted 180 cards from among 270 employees in the unit claimed appropriate by the CIO,and that the cards are elated between 'larch 1, 1944, and July 3, 1945,including14 undatedAt the healing the Trial Examiner stated that the CIO had submitted 37 additionalcards datedbetween January and September1945, including2 undated679100-46-vol 65-16 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe AFL seeks a unit of production employees, excluding mainte-nance employees, office and clerical employees, employees of the engi-neering department, employees of the receiving and shipping depart-ments, guards or watchmen, and supervisory employees.The CIOcontends that the appropriate unit should consist of both productionand maintenance employees, excluding office and clerical employees,employees of the engineering department, guards or watchmen, andsupervisory employees .3The Company takes no position with respectto the appropriate unit.A comparison of the units proposed by the AFL and the CIO,respectively, reveals that the only controversy with respect to theappropriate unit concerns the question of including or excluding main-tenance employees 4 and employees of the shipping and receivingdepartments.So far as the maintenance employees are concerned,while the Board has on occasion found appropriate units of produc-tion employees apart from maintenance employees, it has customarilydone so only where the maintenance employees have been claimed orrepresented by craft labor organizations, or, in the absence of craftrepresentation, where there has been organization by a rival unionupon the basis of a broader plant-wide bargaining unit.° In the pres-ent instance, however, there is no craft labor organization presentlyrepresenting or claiming to represent the skilled maintenance employ-ees apart from the production employees, and the CIO claims and ap-parently has organized both the production and maintenance em-ployees of the Company.Under these circumstances, we find that anover-all unit of production and maintenance employees as distin-guished from a unit limited to production employees, will best pre-serve the right of the Company's employees to bargain collectivelyand otherwise serve to effectuate the purposes of the Act. Since itappears that the employees of the shipping and receiving departmentshave substantial interests in common with the production and mainte-nance employees, we shall include them in the unit hereinafter foundappropriate.We find that all production and maintenance employees of theCompany, including employees of the receiving and shipping clepart-s'I'lieproduction and maintenance unit claimed by the CIO is substantially identicalwith a unit previously found appropriate by the Board in an earlier proceeding affectingthe Company s employees and subsequently used as the basis for collective bargainingnegotiations with the Company and in proceedings before the National War Labor Board."Maintenance employees are skilled multiciaft employees engaged in the repairor main-tenance of the plant's machineryand equipment.Employees of the receiving and shipping depaitments are relativelyunskilled em-plm ees whose duties and skills are similar tothose of production employees.° SeeMatter of Monsanto ChemicalCompany, 53 N L R B 784,Matter ofTobaccoBy-Products&Chemical Corporation,64 N L R. B. 252 SCRIPTO MANUFACTURING COMPANY225ments, but exc4Iding office and clerical employees, employees of theengineering department, guards or watchmen, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REFRESENTATI\ EaWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Scripto Manu-facturing Company, Atlanta, Georgia, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employes in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byFederal Labor Union No. 23803, affiliated with the American Federa-tion of Labor, or by United Steelworkers of America, affiliated withtheCongress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither.